—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 29, 2002, which ruled that claimant made willful false statements to obtain benefits.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant made willful false statements to obtain benefits (see Matter of Scott [New York Law School — Commissioner of Labor], 257 AD2d 871 [1999], lv denied 93 NY2d 808 [1999]). The record establishes that claimant certified for unemployment insurance benefits from June 5, 2000 through August 27, 2000 and reported total unemployment even though she was participating in a work study program earning $10 per hour. Claimant maintained that she was advised by a representative from the Department of Labor that she was not required to report work study employment, although she was unable to specifically state when or by whom such advice was given. Claimant’s proffered excuse for failing to accurately report the days she worked presented a credibility issue for the Board to resolve (see Matter of Petvai [Commissioner of Labor], 275 AD2d 821 [2000]). In any event, “ ‘reliance on erroneous advice is no defense to an intentional false statement’ ” (Matter of Scott [New York Law School — Commissioner of Labor], supra at 872, quoting Matter of Marinetti [Hudacs], 195 AD2d 741, 742 [1993]). Since the record reflects that claimant submitted a statement dated July 22, 2002, the Board properly rejected claimant’s subsequent submissions (see 12 NYCRR 463.1 [f] [3], [5]).
Cardona, P.J., Mercure, Spain, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.